647 S.E.2d 98 (2007)
SETLIFF
v.
SUBWAY REAL ESTATE.
No. 413PA06.
Supreme Court of North Carolina.
May 22, 2007.
Stanley F. Hammer, High Point, for Don Setliff and Associates.
The following order has been entered on the motion filed on the 17th day of May 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Subway Real Estate Corp.) shall have up to and including the 11th day of July 2007 to file *99 and serve his/her brief with this Court. By order of the Court in conference this the 22nd day of May 2007."